 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT

 8                               WESTERN DISTRICT OF WASHINGTON

 9   EQUAL EMPLOYMENT OPPORTUNITY                    Civil Action No. 3:19-cv-05409
     COMMISSION,
10                                                   [PROPOSED] ORDER ON BONNEVILLE
                    Plaintiff,                       HOT SPRINGS, INC. AND CARSON HOT
11                                                   SPRINGS RESORT, LLC’S UNOPPOSED
            vs.                                      MOTION FOR EXTENSION OF TIME
12                                                   TO APPEAR
     BONNEVILLE HOT SPRINGS, INC. AND
13   CARSON HOT SPRINGS RESORT, LLC,

14                  Defendants.

15
16          This matter came before the court on defendants Bonneville Hot Springs,
17   Inc. and Carson Hot Springs Resort, LLC’s unopposed motion for extension of
18   time to appear. Having reviewed the motion and the court records and files,
19          ///
20          ///
21          ///
22          ///
23          ///
24          ///
25          ///
26          ///
27          ///
       [PROPOSED] ORDER ON BONNEVILLE HOT SPRINGS,         LEWIS BRISBOIS BISGAARD & SMITH LLP
       INC. AND CARSON HOT SPRINGS RESORT, LLC’S                888 SW Fifth Avenue, Suite 900
       MOTION FOR EXTENSION OF TIME TO APPEAR                    Portland, Oregon 97204-2025
       -1                                                                971.712.2800
       USDC WD WA CAUSE NO. 3:19-cv-05409
     4817-2218-7931.1
 1          IT IS HEREBY ORDERED that:
 2
 3          1.      Extension of time is granted to August 2, 2019 for defendants’ to
 4   answer or otherwise appear in the captioned matter.
 5
 6
 7          ORDERED this 26th day of June, 2019.
 8
 9
10                                                   A
                                                     Mary Alice Theiler
11                                                   United States Magistrate Judge
12
13
14
15
16
17   PRESENTED BY:
     /s/ Eric J. Neiman
18   Eric J. Neiman, WSBA No. 14473
19
20
21
22
23
24
25
26
27
       [PROPOSED] ORDER ON BONNEVILLE HOT SPRINGS,       LEWIS BRISBOIS BISGAARD & SMITH LLP
       INC. AND CARSON HOT SPRINGS RESORT, LLC’S              888 SW Fifth Avenue, Suite 900
       MOTION FOR EXTENSION OF TIME TO APPEAR                  Portland, Oregon 97204-2025
       -2                                                              971.712.2800
       USDC WD WA CAUSE NO. 3:19-cv-05409
     4817-2218-7931.1
